DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1. 	Claims 1, 4-5, 8-9, 11, 13-14 and 16-29 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for time domain bundling of demodulation reference signals (DMRSs) in slot aggregation.
The independent claims 1 and 20-22 each recites, inter alia, receiving a slot format indication (SFI) in a first slot indicating that a transmission direction of at least one symbol in at least a second slot of the plurality of aggregated slots has changed from flexible to uplink; in response to the detection of the one or more conditions, determining whether to bundle demodulation reference signals (DMRSs) received across one or more slots of the plurality of aggregated slots. 
Applicant has amended claims 1 and 20-22 with the limitation: “wherein determining whether to bundle the DMRSs across one or more slots of the plurality of aggregated slots comprises determining, based on the SFI indicating that the transmission direction of the at least one symbol in the second slot has changed from flexible to uplink, to: refrain from bundling DMRSs received in only the second slot; and bundle any DMRSs received in at least one of the one or more slots of the plurality of aggregated slots prior to the second slot.” These claim limitations, are neither taught nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200146032, Bae et al. disclose Method and apparatus for performing uplink transmission in a wireless communication system. 
US 20190141695, Babaei et al. disclose Communications Based on Wireless Device Capabilities.
US 20200280337, Yi et al., disclose method and apparatus for supporting flexible carrier aggregation in wireless communication system.
US 2019/0104532, Park et al., disclose Method and apparatus for transmitting and receiving data information in wireless communication system.
3GPP TS 138.211, V15.0 disclose Demodulation reference signal for PUSCH


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413